Title: List of Books Sold to James Monroe, [10 May 1784]
From: Jefferson, Thomas
To: Monroe, James



[10 May 1784]



Books sold to Colo. Monroe
s


Chastellux Felicité publique. 2.v.
  
13.
  6 


Helvetius de l’homme. 3.v.
  
13.
  6.


Gravina l’esprit des loix Romaines 3.v.
  
19.
  


Barbeyrac discours. 2.v.
  
10.
  


Vicat Droit naturel. 2.v.
  
15.
  


Felice. droit de la nature
  
18.
  


Certitude de Mahometisme
  
13.
  6


Oeuvres de Mably. 4.v.
1.
  1.
  


Entretiens de Phocion
  
4.
  


Recherches sur les Americains. 3.v.
  
16.
  


Vattel
  1.
16.
  


Epoques de la nature 2. v.
  
11.
  


Maniere de jouer aux echecs
  
6.
  


Oeuvres dramatiques de Diderot. 2.v.
  
8.
  8


Voyage en Grece par Guys. 2.v.
  
13.
  6


Wolf. 2.v. 4to.
  2.
4.
  


Tissot. santé des gens de lettres
  
4.
  6


      santé des gens du monde
  
6.
  6


      Onanisme
  
5.
  6


      Catalepsie
  
5.
  6


Musschenbroeck. 3.v. 4to.
  3.
15.
  0


Henault. Abregé de l’hist. de France
  
10.
  


Vattel questions de droit naturell
  
5.
  


Blackstone. 4.v. 8vo.
  2.
5.
  


Annual register 1781.
  
12.
  6



21.
  12.
  8


